DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to for including an implied phrase (see “according to the present invention” in line 1).  Correction is required.  See MPEP § 608.01(b). The examiner suggests the following amendment to the abstract, which would overcome the objection and place the abstract in proper form: A damper device 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Schaedler (U.S. Patent No. 3,298,481).
Regarding claim 1, Schaedler discloses a damper device comprising: 
an input shaft member (47) rotatable around a rotation axis (Fig. 9) such that a driving force of an internal combustion engine is input to the input shaft member (Column 1, 17-19); 
an output shaft member (58) rotatable around the rotation axis (Fig. 9) such that the driving force which was transmitted via the input shaft member, is output from the output shaft (Column 6 line 69-Column 7 line 11); 
an input side cam (44, Fig. 2) and an output side cam (49, Fig. 3) arranged between the input shaft member (47) and the output shaft member (58) so as to respectively have opposing portions opposite each other in a rotation axis direction along the rotation axis (Fig. 9), the input side cam and the output side cam respectively connected to the input shaft member and the output shaft member (Fig. 9); 
a damper bearing (51) having an outer peripheral portion pivotable around a bearing axis (axis of pin 52) on an opposing portion (Fig. 5-6) of one of the input side cam and the output side cam (49, Fig. 5-6), the damper bearing (51) arranged between the opposing portions of the input side cam (44) and the output side cam (49, Fig. 5-6 and 9) in the rotation axis direction; and 
an urging member (26) urging the output side cam such that an opposing portion of the other of the input side cam and the output side cam abuts the outer peripheral portion of the damper bearing (Column 4, lines 5-9), 
wherein a damper bearing assembly (Fig. 2) including a plurality of the damper bearings (51), is provided, 
the damper bearing assembly has a bearing shaft (52) supporting the plurality of damper bearings (51, Fig. 2), 
in the damper bearing assembly (51, 52, Fig. 2), bearing axes (axes of pin 52) of the plurality of damper bearings (51) are arranged along a bearing shaft axis extending in the longitudinal direction of the bearing shaft (Fig. 2), and
the bearing shaft axis (axis of pin 52) of the bearing shaft (52) of the damper bearing assembly (Fig. 2) is arranged orthogonal to the rotation axis (center of Fig. 2), and 

    PNG
    media_image1.png
    367
    393
    media_image1.png
    Greyscale

a shaft support portion (See annotated figure above) supporting the bearing shaft (52). 
Schaedler discloses the claimed invention except for the plurality of damper bearings are arranged at intervals along the bearing shaft axis and the shaft support portion is provided between the damper bearings of the damper bearing assembly, which are adjacent to each other. Schaedler fails to express criticality to the number of damper bearings per shaft support portion. Applicant is reminded that absent a showing of criticality, mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CCPA 1977) MPEP 2144.04 (VI)(B).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the number of damper bearings on each shaft, such that the plurality of damper bearings are arranged in intervals along the bearing shaft axis and the shaft support portion is provided between the damper bearings of the damper assembly, which are adjacent to each other, as such modification involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make such a modification in order to increase the torque carrying capacity of the device.
Regarding claim 2, Schaedler discloses the damper bearing assembly (51, 52, Fig. 2) is arranged so as to protrude from the opposing portion of the input side cam (44, Fig. 9), 
the opposing portion of the output side cam (49) has a recess (56) recessed in correspondence with the damper bearing assembly (Fig. 5-6), and the shaft support portion (See annotated figure in the rejection for claim 1) is connected to the opposing portion of the input side cam (44).
Regarding claim 3, Schaedler discloses the bearing shaft has: a bearing shaft main body (52) extending along the bearing shaft axis (center axis of 52, Fig. 2), the bearing shaft main body inserted into the plurality of damper bearings (51) so as to support the plurality of damper bearings (Fig. 2); and a stopper (53) protruding from a proximal end portion in the longitudinal direction of the bearing shaft main body in a direction orthogonal to the bearing shaft axis (Fig. 2), and 
the bearing shaft main body is inserted into the plurality of damper bearings (51) in a state in which the stopper is closer to a side of the rotation axis (Center of Fig. 2) than the bearing shaft main body (52).
Regarding claim 4, Schaedler discloses a plurality of the damper bearing assemblies (51, 52) are arranged at intervals in a rotational peripheral direction around the rotation axis (center of Fig. 2), and 
the plurality of damper bearing assemblies (51, 52) are arranged in rotational symmetry (equidistant from each other and from the center of the cam, Fig. 2) around the rotation axis in a state in which no other damper bearing assembly different from one damper bearing assembly (Fig. 2), is arranged on the opposite side across the rotation axis from the one damper bearing assembly in a direction orthogonal to the rotation axis (Fig. 2).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schaedler (U.S. Patent No. 3,298,481) in view of Bailey (US 2018/0297184).
Regarding claim 5, Schaedler discloses a damper bearing assembly (51, 52, Fig. 2). Schaedler does not expressly disclose outer peripheral portions of the plurality of damper bearings are inclined such that sizes of these outer peripheral portions gradually increase as these outer peripheral portions are spaced away from the rotation axis.
Bailey teaches outer peripheral portions of the plurality of damper bearings (924, Fig. 33 and 36) are inclined such that sizes of these outer peripheral portions gradually increase as these outer peripheral portions are spaced away from the rotation axis (Fig. 33 and 36) in order to reduce drag/friction observed by a straight pin since the inner/outer contact surfaces of the tapered pin will rotate at the same rate unlike a cylindrical pin where the inner/outer contact surface will rotate at different rates (Paragraph 0112).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the damper bearings of Schaedler with the outer peripheral portions of the plurality of damper bearings being inclined and gradually increase as the outer peripheral portions are spaced away from the rotation axis, as taught in Bailey, in order to reduce drag/friction.
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.M.G./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678